DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 and 06/25/2021 have been considered by the examiner.
The information disclosure statement filed 04/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy of the Eltokhy et al. reference has not been submitted.
A copy of the Eltokhy et al. reference is attached in the PTO-892 form of this Office Action.

Response to Arguments
3.	Applicant’s argument / statement in the section “Response to Rejection of Claims 1-6, 9-10, 18-23, 27 under 35 U.S.C. § 102(a)(2) as being anticipated by Hannebauer” of the 09/29/2021 Remarks has been considered and is persuasive. The Rejection of Claims 1-6, 9-10, 18-23, 27 under 35 U.S.C. § 102(a)(2) as being anticipated by Hannebauer has been withdrawn.
09/29/2021 addressing the 35 U.S.C. § 103 rejection of at least independent claims 1 and 9 as being unpatentable over Gurcan in view of Rakib have been fully considered but they are not persuasive. 
Due to the amendment to the independent claims 1 and 9 (P≥2) a different Figure of Gurcan is relied upon (as compared to Figures 1-2 which were relied in the 04/05/2021 Non Final Rejection). Specifically Figure 3 (also Fig.4) is currently relied upon and the grounds of the art rejection have changed necessitated by the amendment to the claims pointed out above.

On page 5 of the Remarks, Applicant points to Gurcan  “…page 38, line 12 - "each M-ary modulation symbol is multiplied by the same spreading code...". Furthermore, Gurcan states on page 38, line 13, "It will be appreciated that the spreading code sequence differs for each of the subchannels..." These statements are contradictory and the issue is not resolved in the body of the patent.” 

Examiner has carefully reviewed the portion of Gurcan cited above, and concluded that Gurcan refers to each symbol of an M-ary modulator 46 being multiplied by the same spreading sequence, in terms of describing per symbol spreading and not that each symbol of each of the shown M-ary modulators 46 is multiplied by the same spreading code. As disclosed in lines 13-15 of page 38 a different spreading code sequence is used for each of the sub-channels (page 37, lines 4-6, “top” branch of Fig.3 has m sub-channels and “lower” branch has K-m sub-channels”).  Based on the above, examiner does not believe a contradiction exists in the cited portion of Gurcan.
.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan WO 2010/1066330 in view of Rakib et al. (U.S. 5,793,759).

integer ≥ 2, and for N and L, each an integer such that L ≥ N ≥ 2, (Fig. 3, P is selected implicitly as having the value of 2 as part of the design of the  transmitter of Figure 3.  L = 16  the length of the spreading sequence (or number of chips)  page 4, lines 8-11, also applicable to Fig. 3,  N = the number of samples output by each of the M-ary Modulator of Fig. 3, page 2, lines 3-9, page 3, line 21, page 4, lines 15-16. For K = 10 (for example) and 2 bits per symbol (generated by each of the m-ary signal modulators .e.g. AQAM or QPSK page 3, lines 18-21),  an input vector comprises N outputs of the K-m M-ary modulators for the lower branch (N = (K-m) x 2 bits per symbol or K-m for the first bit of the symbol and K-m bits for the second bit of the same symbol) and an input vector comprises N outputs of the m M-ary (M=m x 2 bits per symbol or m bits for the first bit of the symbol and M bits for the second bit of the symbol) modulators for the upper branch. Page 7, line 17 discloses K=5,10, 15 and page 19, line 22 m is bound 0≤m≤(K-I). N meets the claimed ≥ 2 for the upper and lower branches and on a special case N for both branches is the same) where P is the number of EM paths through which the EM signals are conveyed (P = 2 refer eh communication channels (59) of Fig. 3, page 2) and where each EM path comprises one encoder that encodes each input vector (Fig. 3 includes two encoder (one for each of the two shown branches) respectively comprising the K-m and m  spreading units 46 (referred to as spreading code sequence generators 46, page 38, lines 10-16 and the input vector is received in parallel by each of the encoder), where N is the number of samples distributed according to a predetermined permutation per input vector of one or more P encoder input vectors of N indices (N=(K-m) x 2, M= m x 2 or (N is the same for both the 
	b) determining a set of time intervals during which the steps of the method occur (implicit in the function of the transmitter of Fig. 3), including a distributing interval (e.g. the distributing interval during which the data source distributes the data or the distributing interval during which each of the  S/P output the parallel bits, page 36, lines 6-13), an encoding interval (the interval during which each of the encoders spread the parallel inputs), a transport interval (interval during which the combined signal is output/transported over the channels); and
	c) selecting a set of N codes, wherein each code is associated with each index in the encoder input vectors and wherein each code is a unique indexed sequence of the L chips (page 4, lines 6-10 where for one spreader a set of L=16 codes is selected to be used with the particular spreader of the encoder, each code is a unique indexed sequence of the L=16 chips also applicable to Fig. 3 (refer to the spreading arrangement), page 38, lines 10-16), and each of the N codes is different from to the other N-1 codes in the set in the other (the other codes used for the rest of the spreaders (in each respective branch) are understood to be different the one used by the one spreader discussed above, as part of implementing CDMA and also as disclosed in page 38, lines 13-14) wherein within the encoding interval each encoder modulates the sample at each index in the input vector by a corresponding indexed value of the code associated with that input vector index to form an ordered series of 
Gurcan does not expressly disclose: there being one code book for each of P encoders; from a code book there being a code book for the respective encoder; in the code book; and orthogonal.
In the same field of endeavor, Rakib et al. disclose: there being one code book for each of P encoders (for one encoder (FEC 402) of Fig. 19,  spreader 408  uses one codebook as shown in Fig. 23A, column 35, lines 26-31, column 36, lines 28-35); and orthogonal (column 4, lines 37-42, 52-65 refer to the disclosed use of orthogonal spreading codes which allows for simultaneous transmission of separate channels without interference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurcan et al. based on Rakib et al. to store the m and K-m codes with L= 16 chips each in a respective codebook (code matrix) for each of two the encoders of Gurcan et al.  as a matter of implementing a codebook (matrix) based spreading in the transmitter of Gurcan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurcan to use orthogonal spreading sequences for each of the m and K-m codes to achieve simultaneous transmission without interference (Rakib et al., column 8, lines 59-64).



With respect to claim 3, modified Gurcan. discloses: wherein in step b) wherein the determination of the transport interval is a period of time wherein the ordered series of output levels is made available to the EM path (as explained above in the rejection of claim 1) and depends upon trade-offs involving one or more of: the N, the L, and the energy density limits of the EM path wherein (it depends on the L which is the spreading code length (or chip length) which determines how much time it takes for the encoder to perform the spreading), wherein when the N and L are fixed, a shorted transport interval means higher payload throughput (a shorter transport interval the transmitter of Fig. 3  results into a higher payload throughput due to the use of the orthogonal spreading codes as opposed to when not using orthogonal spreading codes).

With respect to claim 27, modified Gurcan discloses: wherein the codes are spreading codes (page 4, lines 6-11, also Fig. 3 refer to the spreading units, page 38, lines 10-16).

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan WO 2010/1066330 in view of Rakib et al. (U.S. 5,793,759) and further in view of  Immink “Construction of DC-free Codes using the Fast Hadamard Transform”, Nov. 2001, pp. 1-6.

Rakib et al. discloses: each of the chips is a binary value, either +1, 0, or -1, (as shown in Fig. 23B +1, -1, column 37, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 16 chip spreading sequences of Gurcan as 16 chip Hadamard codes (orthogonal Hadamard codes are disclosed by Rakib et al.) as a matter of selecting chips with suitable values for the spreading.
Neither one of Gurcan or Rakib et al. disclose: is DC-balanced.
In the field of generating Hadamard codes,  Immink  discloses: is DC-balanced (abstract, section introduction, Section 2 Evaluation of the spectral performance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurcan  based on Immink et al. to use dc-balanced Hadamard codes as orthogonal codes to counter effects of low-frequency cutoff in the system  Gurcan. (Immink, paragraph 1 of introduction, under a sum variance disparity criterion (section 2. Evaluation of the spectral performance)).

With respect to claim 6, modified Gurcan discloses: wherein the modulation is accomplished when the chip values are restricted to +1 / -1 or +1 / 0 (chips have values +!, 1 as shown In Fig. 23B).

9.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan WO 2010/1066330 in view of Jones et al. (U.S. 6,125,136).


	ii 	modulating each sample in an input vector by the value addressed by a loop index in a corresponding code (part of spreading a symbol with the spreading code within each spread sequence generator/unit 46);
	iii.	summing the results of all the modulations of sub-sub- step ii) to form one of an ordered series of output levels (the claimed summing is interpreted as sequentially outputting, and is performed by each of the spread sequence generators or each of the power control units in each of the encoders of the upper and lower branch);
	wherein the ordered series of output levels resulting from sub-sub step iii. In its entirety represents an electromagnetic signal  with properties conducive to reconstructing output vectors that suitably represent the corresponding input vectors (implicit in the signal generation performed by the transmitter of Fig. 3. The receiver of Fig. 4 is used to reconstruct the transmitted signal (page 31, lines 5-8 and page 43, lines 2-3); and for each of P electromagnetic paths (P=2 channels 56 of Fig. 3);
	making available all L values in the ordered series of output levels from each encoder (making available from the two encoders of Fig. 4 after power adjustment and summation) to a respective electromagnetic path, with a pre-determined transport interval, including iteration of a  dispatching sub-step L times, once for each of the L levels in the ordered series of output levels (the L=16 spread signals (for each branch) are made sequentially available), wherein each dispatching sub-step takes place during a pre-determined dispatching interval (implicit) and comprises multiple sub-sub-steps: 	
	v. making available to the EM path the indexed one of the ordered series of output levels (implicit in the sequential signal flow out of encoder to the power adjustment and summation blocks of Fig. 3).
	Gurcan does not expressly disclose: input media signals.
In the field of spread spectrum communication, Jones et al. disclose: input media signals (column 7, lines 32-50 where the input data bits represent video (are input media signals)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of Gurcan based on the teachings of Jones et al.  to receive input media (video) signals to transmit thus enabling it to perform media (video) data communication (Jones et al., column 3, lines  3-10).

With respect to claim 10, modified Gurcan discloses:  wherein additional information is conveyed over the P electromagnetic paths during a predetermined modulating interval (Fig. 1, over P=2 electromagnetic path, during the predetermined modulating interval the output out of the summers are generated and output).

Allowable Subject Matter
9.	Claims 19-23 are allowed.
s 4, 7-8, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        11/23/2021